EXHIBIT 10.2


AMENDMENT NO.1 TO EMPLOYMENT AGREEMENT

               This Amendment No.1 to Employment Agreement, dated as of June 4,
2007 (this “Amendment”), between National Home Health Care Corp., a Delaware
corporation having an address at 700 White Plains Road, Scarsdale, New York
10583 (the “Company”), and Steven Fialkow, an individual having an address at
700 White Plains Road, Scarsdale, New York 10583 (“Employee”).

W I T N E S S E T H :

               WHEREAS, the Company and the Employee desire to amend the
Employment Agreement, dated as of November 28, 2006 (the “Employee Agreement”),
between the Company and the Employee, pursuant to the terms hereof.

               NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

               1.    Amendments.

                     (a)        In the first sentence of Section 5(a) of the
Employment Agreement, the number “$525,000” is hereby deleted and replaced with
the following number: “$475,000".

                     (b)        The following sentence is added to the end of
Section 5(b)(ii) of the Employment Agreement:

  “Notwithstanding anything to the contrary herein, the parties agree that in
lieu of the determination of the Base Year Amount set forth in this Section
5(b)(ii), on the Effective Date, the Employee and the Company shall negotiate in
good faith to equitably adjust the Base Year Amount taking into account the
increase in EBITDA of the Company for the four fiscal quarters of the Company
ending April 30, 2007 relative to the EBITDA of the Company for the four fiscal
quarters of the Company ending immediately prior to the date of the Employment
Agreement (i.e., November 28, 2006).”


                    (c)        The following clause is added to the end of the
first sentence of Section 5(c) of the Employment Agreement:

  “; provided, that the first $250,000 otherwise payable to the Employee in
respect of such Profits Interest shall be paid to the persons or entities who
have made contributions of Contributed Capital to the Company pro rata in
accordance with their respective contributions of Contributed Capital.”




--------------------------------------------------------------------------------

                    (d)        The following sentence is added immediately
following the fourth sentence of Section 5(c) of the Employment Agreement:

  “The parties hereby agree that Schedule B is hereby deemed to be adjusted to
reflect that the first $250,000 otherwise payable to the Employee in respect of
his Profits Interest (and the first $50,000 otherwise payable to Robert P.
Heller in respect of his Profits Interest) shall be paid to the persons or
entities who have made contributions of Contributed Capital to the Company.”


                    (e)        In the first sentence of Section 11 of the
Employment Agreement, the number “$1,553,797.00” is hereby deleted and replaced
with the following number: “$1,787,323.00".

                    (f)        The following sentence is added immediately after
the first sentence of Section 11 of the Employment Agreement:

  “The Employee and the Company hereby agree that if the Company is required to
make the payment to the Employee pursuant to the immediately preceding sentence
as a result of a Change in Control, then such payment shall be reduced by
$75,000 if the persons or entities who have made contributions of Contributed
Capital shall not have achieved at least a 15% internal rate of return (net of
all payments required to be made in connection with the Change in Control) in
respect of their Contributed Capital as of the date on which the Change in
Control occurs (after giving effect to the transactions resulting in such Change
in Control).”


               2.    Capitalized Terms. Capitalized terms used herein but not
defined herein have the meanings given to such terms in the Employment
Agreement.

               3.    No Other Amendments. Except as set forth herein, the
Employment Agreement remains in full force and effect in accordance with its
terms.

               4.    Applicable Law. This Amendment shall be deemed to have been
made, drafted, negotiated and the transactions contemplated hereby consummated
and fully performed in the State of New York and shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflicts of law rules thereof. Nothing contained in this Amendment shall
be construed so as to require the commission of any act contrary to law, and
whenever there is any conflict between any provision of this Amendment and any
statute, law, ordinance, order or regulation, contrary to which the parties
hereto have no legal right to contract, the latter shall prevail, but in such
event any provision of this Amendment so affected shall be curtailed and limited
only to the extent necessary to bring it within the legal requirements.

-2-



--------------------------------------------------------------------------------

               5.    Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

-3-



--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the parties have executed this Amendment as
of the date first above written.

      NATIONAL HOME HEALTH CARE CORP.  
  By: /s/ Robert P. Heller

--------------------------------------------------------------------------------

  Name: Robert P. Heller   Title: Chief Financial Officer  

  /s/ Steven Fialkow

--------------------------------------------------------------------------------

  Steven Fialkow